NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                   IN THE
            ARIZONA COURT OF APPEALS
                               DIVISION ONE


                               FRANK VASS,
                             Petitioner Employee,

                                       v.

           THE INDUSTRIAL COMMISSION OF ARIZONA,
                          Respondent,

                          PRESIDIO NORTH L.P.,
                           Respondent Employer,

  TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,
                   Respondent Carrier.

                            No. 1 CA-IC 18-0066
                              FILED 5-14-2019


                 Special Action – Industrial Commission
                      ICA Claim No. 20172-700072
                  Carrier Claim No. 127-CBE6D5619-3
                Amy L. Foster, Administrative Law Judge

                           AWARD AFFIRMED
                                COUNSEL

Frank Vass, Phoenix
Petitioner Employee

The Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Hoffman Kelley Lopez, LLP, Scottsdale
By Carolanne D. McCaskill
Counsel for Respondent Employer and Respondent Carrier




                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge Kenton D. Jones joined.


W I N T H R O P, Judge:

¶1            This is a special action review of an Industrial Commission of
Arizona (“ICA”) award and decision upon review finding the claim of
petitioner employee, Frank Vass (“Petitioner”), non-compensable. The
administrative law judge (“ALJ”) resolved the issues in favor of the
respondent employer, Presidio North L.P. (“Presidio”) and the respondent
carrier, Travelers Property Casualty Company of America (collectively
“Respondents”). Because we find the ALJ’s determinations are reasonably
supported by substantial evidence in the record, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Petitioner worked as a handyman completing various
construction and maintenance projects for an apartment complex owned by
Presidio. On September 12, 2017, Petitioner pulled carpet out of a recently
vacated apartment and hauled the carpet to the dumpster. That night,
Petitioner began having symptoms of a burning sensation in his nose,
watering eyes, painful congestion, sore throat, trouble swallowing, and
bleeding when he blew his nose. Petitioner went to see his supervisor the
next morning to report his symptoms and file a workers’ compensation
claim. Presidio sent Petitioner to a walk-in clinic, and he was prescribed


                                     2
                     VASS v. PRESIDIO/TRAVELERS
                          Decision of the Court

allergy medicine. The medication did not alleviate Petitioner’s symptoms,
so the clinic’s doctor referred him to Dr. Deven Gujrathi, a board-certified
otolaryngologist and neck surgeon. Dr. Gujrathi diagnosed Petitioner as
having chronic rhinosinusitis with nasal polyps and recommended a CT
scan, a follow-up with an allergy specialist, and, possibly, sinus surgery to
remove the polyps and relieve the inflammation.

¶3            Upon reviewing Petitioner’s claim, Respondents denied the
request for benefits on November 30, 2017. Petitioner timely requested an
ICA hearing, and three hearings were held on April 4, May 29, and June 5,
2018.

¶4            Before the hearings, Respondents arranged for Dr. Leon
Zeitzer, a board-certified otolaryngologist, to examine Petitioner in
December 2017. The examination revealed significant inflammation in
Petitioner’s nose, but Dr. Zeitzer could not determine if the condition was
chronic or caused by an acute episode. Dr. Zeitzer recommended that
Petitioner undergo a CT scan to further determine the source of Petitioner’s
medical problem. After reviewing the CT scan—and comparing it with a
CT scan in Petitioner’s medical records from 2009—Dr. Zeitzer concluded
Petitioner had a history of chronic sinusitis and therefore Petitioner’s
condition most likely could not be attributed to an event occurring as
recently as September 12, 2017. On physical examination, Dr. Zeitzer did
not document any objective findings that would indicate Petitioner’s pre-
existing condition was exacerbated by the September 12, 2017 work-related
incident.

¶5             Petitioner represented himself at the April 4 hearing and
testified that he experienced problems with his sinuses ten years earlier due
to an allergic reaction to various flower blooms. Petitioner stated, however,
that he had not previously experienced the severity of his current
symptoms before the work-related incident on September 12, 2017. He
asserted that the apartment contained significant amounts of dust, rotten
wood, and black mold, and he submitted pictures of the apartment taken
on September 12, 2017, as evidence of those work exposures. Petitioner’s
former co-worker also testified that she saw mold in the apartment where
Petitioner removed the carpet.

¶6            In addition to providing testimony and photographs,
Petitioner indicated that he filed a complaint with the Arizona Division of
Occupational Safety and Health (“OSHA”) and the agency planned to
conduct a hazardous mold study at the apartment complex. At the last
hearing, Petitioner stated the OSHA report was still pending. The ALJ


                                     3
                     VASS v. PRESIDIO/TRAVELERS
                          Decision of the Court

asked Petitioner if he would like her to defer making a decision until the
report was done so that it could be included in the evidence, but Petitioner
declined.

¶7             Dr. Gujrathi testified on behalf of Petitioner. His testimony
was based on physical examinations conducted in October 2017 and March
2018 and on his review of the 2018 CT scan. Dr. Gujrathi diagnosed
Petitioner with nasal polyps, which he testified were either the result of
chronic allergies or recent exposure to chemicals or irritants in the air. On
cross-examination, Dr. Gujrathi acknowledged that he did not have access
to the 2009 CT scan before reaching his diagnosis. He opined that
Petitioner’s sinus condition could be related to his work but conceded other,
non-work-related irritants in the environment could have also caused his
symptoms. Dr. Gujrathi further explained, “it’s more likely than not that
the patient has a chronic nasal condition that’s not related to his acute
exposure.”

¶8            Dr. Zeitzer testified on behalf of Respondents and explained
that his physical examinations of Petitioner and his subsequent review of
the 2009 and 2018 CT scans also revealed nasal polyps along with
inflammation. Dr. Zeitzer opined that the inflammatory reaction was likely
caused by exposure to irritants in the air a few weeks, or potentially a few
months, before September 12, 2017. Dr. Zeitzer’s review of the CT scans
showed chronic sinusitis dating back to at least 2009. Accordingly, Dr.
Zeitzer opined that, to a reasonable degree of medical probability, the
exposure causing the nasal polyps pre-dated September 12, 2017, and was
not work-related.

¶9             The ALJ ultimately found Petitioner had not sustained his
burden of proof that the sinus condition was work-related; in the
alternative, the ALJ adopted Dr. Zeitzer’s medical opinion as more credible,
and entered an award finding Petitioner’s claim non-compensable.
Petitioner requested review of the decision, and the ALJ summarily
affirmed the award. Petitioner timely appealed to this court.




                                     4
                     VASS v. PRESIDIO/TRAVELERS
                          Decision of the Court

            JURISDICTION AND STANDARD OF REVIEW

¶10           This court has jurisdiction pursuant to Arizona Revised
Statutes sections 12-120.21(A)(2) (2019),1 23-951(A), and Arizona Rule of
Procedure for Special Actions 10.

¶11           In reviewing findings and awards of the ICA, we defer to the
ALJ’s factual findings but review questions of law de novo. Young v. Indus.
Comm’n, 204 Ariz. 267, 270, ¶ 14 (App. 2003). We consider the evidence in
the light most favorable to upholding the ALJ’s award, Lovitch v. Indus.
Comm’n, 202 Ariz. 102, 105, ¶ 16 (App. 2002), and will not disturb the ALJ’s
findings unless the conclusions cannot be “supported on any reasonable
theory of evidence,” Phelps v. Indus. Comm’n, 155 Ariz. 501, 506 (1987).

                                 ANALYSIS

¶12            Petitioner asserts the ALJ erred by finding his claim non-
compensable. He maintains that he still suffers from ongoing problems as
a result of his exposure to the apartment on September 12, 2017.2

¶13           Petitioner had the burden of proving his sinusitis was caused
by his employment activities, or alternatively, the sinusitis was a pre-
existing, non-industrial condition exacerbated by his employment
activities. McCreary v. Indus. Comm’n, 172 Ariz. 137, 144 (App. 1992). Either
showing would have established a compensable claim for his nasal
problems occurring after September 12, 2017. “This principle is based on
the well-established law that an employer takes an employee as is, that is,
with whatever peculiar vulnerabilities the employee may have.” Id.
(internal quotation and citation omitted).

¶14         Expert medical testimony is required where the cause of an
injury or medical condition is not readily apparent. W. Bonded Prods. v.

1      Absent material revision after the relevant dates, we cite the current
version of the statutes and rules.

2      In his opening brief, Petitioner also states that the ALJ and
Respondents’ attorney engaged in ex parte communication after each
hearing outside of his presence. Although Petitioner indirectly suggests
impropriety on the part of the ALJ, he does not present a legal argument
alleging any potential or actual bias. As such, we need not address this
issue further. We observe that, if such interaction occurred, a better practice
in the future for the ALJ would be to avoid any such appearance of
impropriety.


                                      5
                     VASS v. PRESIDIO/TRAVELERS
                          Decision of the Court

Indus. Comm’n, 132 Ariz. 526, 527 (App. 1982). Here, whether the nasal
polyps and inflammatory response was caused or exacerbated by work
activities or exposure was the subject of medical testimony from Doctors
Gujrathi and Zeitzer. It was the role of the ALJ to evaluate that testimony
and, in the event the medical opinions were in conflict, to adopt the medical
opinion she found more credible. Lazarin v. Indus. Comm’n, 135 Ariz. 369,
373 (App. 1983).

¶15            In the case before us, however, there was no medical opinion
offered within a reasonable degree of medical probability that established
a causal relationship between Petitioner’s exposure in the apartment as
either the primary cause of his nasal polyps or an aggravating factor for his
pre-existing sinusitis to become symptomatic. Dr. Gujrathi’s medical
opinion that the condition could be related to Petitioner’s work exposure
was stated as a possibility, not a probability. As such, this opinion was, as
a matter of law, insufficient to establish compensability. See Bell Road Mini
Storage v. Indus. Comm’n, 124 Ariz. 493, 495 (1980) (stating that expert
testimony describing work conditions as “one of the things which could have
caused [an injury]” is insufficient to show the causal relationship necessary
to establish a compensable claim) (emphasis added). Accordingly,
Petitioner failed to meet his burden of proof. T.W.M. Custom Framing v.
Indus. Comm’n, 198 Ariz. 41, 45-46, ¶ 12 (App. 2000) (“Claimants bear the
burden of establishing all material elements of their claim, including
causation and, in IC cases, the necessary connection to a work-related
injury.”).3

¶16             Dr. Zeitzer opined that, within a reasonable degree of medical
probability, Petitioner had pre-existing chronic sinusitis and that there were
no objective findings upon physical examination or in comparing the CT
scans to indicate that Petitioner’s chronic sinus condition was exacerbated
as a result of the September 12, 2017 work-related exposure. Even assuming
there was a conflict in qualified medical expert opinions, the ALJ acted
within her discretion in accepting Dr. Zeitzer’s opinion. In any event, the
ALJ’s decision that Petitioner failed to carry his burden of proving a causal
connection between his current sinus problems and the industrial event of
September 12, 2017, is supported by the evidence in the record.




3       Petitioner chose not to have the result of OSHA’s hazardous mold
test included in the evidence considered by the ALJ; accordingly, we need
not determine whether the results of such test, if positive, would have
satisfied Petitioner’s burden of proof as to causation.


                                      6
                    VASS v. PRESIDIO/TRAVELERS
                         Decision of the Court

Accordingly, we will not disturb the findings and award. Phelps, 155 Ariz.
at 506.

                              CONCLUSION

¶17          For the foregoing reasons, we affirm.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                        7